DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed 02/08/2022 (“Amendment”). Claims 17-20, 22, and 23 are currently under consideration. The Office acknowledges the amendments to claim 17, as well as the cancellation of claims 1-3, 7-11, 15, 16, 21, and 24-26. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. 

Claim Objections
Claim 23 is objected to because of the following informalities: 
Regarding claim 23, the recitation of “said at least one return electrode strip” should instead read --said return electrode strip-- for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, there is no written description to support a plurality of return electrode strips operably connected to a return ground of one electrosurgical unit (see the rejections under 35 USC 112(b) below for why this interpretation is being addressed). ¶ 0003 of the specification as published explains that when two surgeons are performing surgery on a patient, two separate grounding pads must be used with each one dedicated to each respective surgeon’s electrosurgical device. In other words, each return electrode strip has its own electrosurgical device. ¶¶s 0005 and 0006 suggest a one-to-one relationship as well. ¶ 0008 explicitly states that using multiple return electrode strips enables the use of multiple electrosurgical units as each unit would be connected to a respective return electrode strip. Nowhere in the disclosure is it described or suggested that e.g. two return electrode strips are used with one electrosurgical device. Fig. 1 has one strip and shows one cord for collecting current and delivering it to a respective electrosurgical device. Fig. 2 has two strips and shows two cords for collecting current and delivering it to respective electrosurgical devices. Therefore, any two (or more)-to-one configuration contemplated by the claims is not supported.
Claims 18-20, 22, and 23 are rejected because they depend on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the recitation of “wherein the return electrode strip is one of a plurality of return electrode strips” makes it unclear whether the claim includes only one return electrode strip, which is considered one of a plurality of strips, or whether the claim actually includes the plurality of strips. E.g., it is possible that the one return electrode strip is simply selected from a plurality of strips usable with the combination grounding cuff, with the different strips being affixed to the inner cuff surface at different times (i.e., the plurality may not actually be part of the claim - also see e.g. claim 23, reciting at least one return electrode strip). At least based on this, it is also unclear whether each of the return electrode strips is connected to a respective electrosurgical unit using a respective electrode connection, or whether the strip(s) (one or a plurality) are connected to only one particular electrosurgical unit (the preamble recites “at least one electrosurgical unit,” the second-to-last line recites “from the electrosurgical unit,” etc., suggesting that one unit is contemplated, vs. “connected to the return grounds of electrosurgical units,” etc., suggesting more than one unit). For purposes of examination, it will be interpreted that one or more return electrode strips are contemplated, but for completeness, more than one return electrode strip will be found. Further, as clarified in the attached interview summary, the return electrode strips will be interpreted as connected to a return ground of one electrosurgical unit. 
Regarding claim 23, scope is unclear because it depends from a cancelled claim. For purposes of examination, it will be interpreted as depending from claim 17.
Claims 18-20, 22, and 23 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-20, 22, and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 17, it recites “wherein the combination grounding cuff is removably attached to the patient” in line 13. This may be interpreted as including the patient within the scope of the claim, which is impermissible. It may be preferable to change the word “attached” to --attachable--.
Claims 18-20, 22, and 23 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0259274 (“Simon”) in view of US Patent Application Publication 2007/0100247 (“Platt”) as evidenced by US Patent 3,812,861 (“Peters”), and further in view of US Patent Application Publication 2013/0261474 (“Kim”) and US Patent 6,341,237 (“Hurtado”).
Regarding claim 17, Simon teaches [a grounding system] for measuring a blood pressure of a patient (¶ 0074, via an automatic blood pressure cuff) and returning a current delivered from at least one electrosurgical unit (Fig. 3, source 300) to the patient (delivered via electrode 110 - see Fig. 3 and ¶ 0055) back to the at least one electrosurgical unit (via return electrode 350 - see Fig. 3 and ¶¶s 0055 and 0056), the [system] comprising: a sphygmomanometer having an inner cuff surface (¶ 0074, the automatic blood pressure cuff); and a return electrode strip (Fig. 3, return electrode 350); wherein the return electrode strip is … operably connectable to return grounds of electrosurgical units by electrode connections (¶¶s 0055, 0056, and Fig. 3, the return electrode 350 is connected via lead 340 to the signal source 300 - also see ¶¶s 0071 and 0074, describing the external electrode on the back or chest as a grounding pad electrode or grounding plate. To achieve the grounding function, the source 300 must have a return ground), wherein the return electrode strip[ is] … operably connected to the return grounds of electrosurgical units by electrode connections (as above, but actually connected rather than connectable), and wherein the [grounding system] is removably attached to the patient (¶¶s 0055, 0056, and 0074, i.e., not implanted, but located externally), the [grounding system] configured to: measure the blood pressure of the patient with the sphygmomanometer (¶ 0074), and return the current delivered from the electrosurgical unit to the patient back to the electrosurgical unit (¶¶s 0055 and 0056, via return electrode 350).
Simon is silent regarding the return electrode strip being affixable to the inner cuff surface, and actually affixed to the inner cuff surface, thereby forming a combination grounding cuff configured to both measure blood pressure and return current. 
However, it is known in the art by Platt, in a similar field of endeavor of blood pressure monitoring (Abstract), to position and affix a return electrode strip for an electrical device on the inner cuff surface of its sphygmomanometer (paragraph 0038; Figure 1). 
Since it is evidenced by Peters that providing a grounding electrode for electrosurgery in a cuff form factor can reduce the risk of breaking contact because of the electrode being actively secured to the patient by the wrapped configuration (Figure 1; Col. 1, lines 1-44) and the system of Simon already has a sphygmomanometer (paragraph 0074), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon, the grounding system being a combination grounding cuff (measuring blood pressure and returning current), wherein the return electrode strip is affixable and affixed to the inner cuff surface, thereby enabling contact of the return electrode strip with said patient, based on the teachings of Platt, in order to reduce the number of additional components in the surgery room while reducing the chances of the return electrode breaking contact with the patient's skin by positioning it in a cuff-based form factor that is already available to Simon. This would then make the combination grounding cuff of the combination removably attachable to the patient, because the cuff of Simon, now including a return electrode strip on its inner cuff surface, could be removed just like it could previously.
Simon-Platt-Peters is silent regarding the return electrode strip being removably affixed/affixable to the inner cuff surface. 
However, it is known in the art by Kim, in a similar field of endeavor of providing an electrode on the inner cuff surface of a sphygmomanometer (Figure 2; Abstract), to removably affix said electrode to said inner cuff surface by a mount affixed on said inner surface that is configured to enable electrical connection between said electrode and an electrical component (paragraphs 0039 and 0040; Figures 6 and 7), so that the cuff can be used separately when the use of the electrode is not required (paragraph 0029; Figure 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the return electrode strip of the combination removable (using e.g. a mount for the electrode as in Kim), so that the cuff can be used separately when the use of the return electrode strip is not required, such as for post-surgical monitoring.
Simon-Platt-Peters-Kim does not appear to explicitly teach the combination grounding cuff including a plurality of return electrode strips.
Hurtado teaches using a plurality of return electrode strips and associated conductors for collecting current from a patient (Fig. 6 and col. 10, lines 18-25, describing a plurality of the electrodes as return electrodes - also see e.g. Fig. 9 and col. 10, line 40-col. 11, line 17, describing return electrodes 144, 148, 152, etc. These electrodes have corresponding conductors leading to e.g. negative stimulation signal 138, which is shown in Fig. 9 as ground. Col. 11, lines 18-33 teach that an EMS machine provides the signal 138, i.e., provides the return ground point).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of return electrode strips in the combination grounding cuff, as in Hurtado, since such a modification would have involved a mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), and for the purpose of increasing the surface area of the return electrodes to better collect and return the current (col. 12, lines 4-9, dispersing the concentration of stimuli in order to dilute the intensity of the stimulation).
Regarding claim 22, Simon-Platt-Peters-Kim-Hurtado teaches all the limitations of claim 17, as discussed above, and further teaches wherein the return electrode strip is configured to be disconnected from the electrode connection (via the mount of Kim).
Regarding claim 23, Simon-Platt-Peters-Kim-Hurtado teaches all the limitations of claim [17], as discussed above, and further teaches wherein said at least one return electrode strip is demountably affixed to said inner cuff surface (via the mount of Kim).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Kim-Hurtado in view of US Patent Application Publication 2004/0097916 (“Thompson”).
Regarding claim 18, Simon-Platt-Peters-Kim-Hurtado teaches all the limitations of claim 17, as discussed above, but is silent regarding the electrode connection comprising a female return electrode adapter operably connectable to a male return electrode adapter to connect the return electrode trip to the return ground of the electrosurgical unit. However, it is known in the art by Thompson that electrical connection can be made between a return electrode in contact with the skin of the patient (paragraph 0024) and an electrosurgical device by providing a female return electrode adapter electrically connected to its return electrode (Figure 1; paragraphs 0020 and 0024). Thompson additionally teaches using a male return electrode adapter connectively adapted to its female return electrode adapter (Figure 1; paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Kim-Hurtado, the electrode connection comprising a female return electrode adapter and at least one male return electrode adapter connectively adapted to the female return electrode adapter, the adapters being used to connect the return electrode strip to the electrosurgical unit, as taught by Thompson, as an application of a known type of electrical connector used to connect the same two types of components of an electrosurgical system.
Regarding claim 19, Simon-Platt-Peters-Kim-Hurtado teaches all the limitations of claim 17, as discussed above, but is silent regarding the electrode connection comprising an electrode cord having a female adapter to connect the return electrode strip to the return ground of the electrosurgical unit. However, it is known in the art by Thompson that electrical connection can be made between a return electrode in contact with the skin of the patient (paragraph 0024) and an electrosurgical device by providing an electrode cord having a female return electrode adapter electrically connected to its return electrode (Figure 1; paragraphs 0020 and 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Kim-Hurtado, the electrode connection comprising an electrode cord having a female return electrode adapter to connect the return electrode strip to the electrosurgical unit, as taught by Thompson, as an application of a known type of electrical connector used to connect the same two types of components of an electrosurgical system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Kim-Hurtado in view of US Patent 4,738,263 (“Seebach”).
Regarding claim 20, Simon-Platt-Peters-Kim-Hurtado teaches all the limitations of claim 17, as discussed above, but is silent regarding the material used for the return electrode strip. However, it is known in the art by Seebach, in a similar field of endeavor of providing an electrosurgical ground electrode (Col. 1, lines 5-8), to provide said ground electrode being made of metallized plastic (Col. 3, lines 63-68). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the cuff of Simon-Platt-Peters-Kim-Hurtado, said at least one return electrode strip being made of metallized plastic, as taught by Seebach, as an application of a known material for the same type of electrode in the field of electrosurgery.

Response to Arguments
Applicant’s arguments filed 02/08/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. A new claim objection is added. The amendment with respect to the rejection under 35 USC 112(b) is persuasive only because the claim at issue has been cancelled. However, claim 17 inherits the lack of clarity previously found in claim 21. A rejection under 35 USC 101 has been added. 
Rejections under 35 USC 112(a) have been added, as previously indicated in the Non-Final Rejection of 06/14/2021, and based on the understanding of the claims as understood by Applicant (i.e., the concept of multiple return electrode strips being connected to one electrosurgical unit).
All claims are rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        

/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791